DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Please vacate the last office action in light of the attached office action. Then, reset statutory period to response from the mailing date of this office action.
This is in response to Applicants’ Arguments dated 7/20/2021 responding to the 4/21/2021 Final Office Action provided in the rejection of claims 1-7.

Status of Claims
Claims 1-7 are pending in this Office Action.
Response to Arguments
Applicant’s arguments filed 7/20/2021 regarding the rejections of Claims 1-7  have been fully considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 


Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takachio et al. (US 2006/0206463) “Takachio”, in view of Messerly et al. (US 6,161,084).
Regarding Claim 1; Takachio discloses an index generation method comprising: 
extracting a plurality of morphemes from document information; and generating index information, after extracting the plurality of morphemes from the document, with respect to each morpheme of the plurality of morphemes, wherein the index information includes a first logical value and a second logical value, the first logical value indicates existence of a first morpheme associated with morpheme information indicating the first morpheme and  position information indicating a position of the first morpheme in the document information (Takachio: paragraph [0031] - the database 16 stores the morphological analysis results for the plurality of documents as indexes (morphological indexes). Each of the morphological indexes is prepared for each morpheme extracted by morphological analysis and semantic analysis for the plurality of documents. The morphological indexes include document information on all the documents in which the corresponding morphemes exist. The document information includes information indicating each of documents in which the corresponding morpheme exists and a position of the morpheme in each of the documents), and
 Takachio does not explicitly disclose wherein the second logical value indicates existence of the first morpheme associated with attribute information indicating a semantic attribute of the first morpheme and position information indicating the position (Messerly: Fig. 3; col. 5, lines 42-53 – the facility first semantically indexes the target documents by converting each sentence or sentence fragment of the target document into a number of tokens representing an expanded logical form portraying the relationships between the important words in the sentence, including hypernyms having similar meanings. The facility stores these "semantic tokens" in the index, along with the location in the target documents where the sentence occurs). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Takachio to include the feature of Messerly. One would have been motivated to make this combination to include generating and storing indexes of the relationship between words in the document to increase search performance as taught by Messerly. 
Regarding Claim 2;1   Messerly discloses wherein the semantic attribute represents a semantic relationship between the first morpheme and another morpheme in the document information (Messerly: Fig. 3; col. 5, lines 46-53 – semantic tokens).
Regarding Claim 3;1   Messerly discloses wherein the attribute information indicates a second morpheme representing the semantic relationship, the second morpheme being a morpheme existing before or after the first morpheme in the document information (Messerly: Fig. 3; col. 5, lines 46-60 – a number of tokens representing an expanded logical form portraying the relationship between the important word in the sentence. The facility stores these "semantic tokens" in the index, along with the location in the target documents where the sentence occurs).
Regarding Claim 6;1   Takachio discloses a data retrieval method comprising: 
accepting a search string with respect to document information (Takachio: paragraphs [0028-0029] – The search/response server 12 transfers a question sentence indicating a search request inputted (accepted) by the user interface 11 to the question analysis unit 13 for executing a search in accordance with the question sentence); 
referring to index information including a first logical value indicating existence of a morpheme which is associated with morpheme information indicating the morpheme and position information indicating a position of the morpheme in the document information (Takachio: paragraph [0031] - the database 16 stores the morphological analysis results for the plurality of documents described above as indexes (morphological indexes). Each of the morphological indexes is prepared for each morpheme extracted by morphological analysis and semantic analysis for the plurality of documents. The morphological indexes include document information on all the documents in which the corresponding morphemes exist. The document information includes information indicating each of documents in which the corresponding morpheme exists and a position of the morpheme in each of the documents), Takachio does not explicitly disclose a second logical value indicating existence of the morpheme which is associated with attribute information indicating a semantic attribute of the morpheme and the position information indicating the position of the morpheme with respect to each of a plurality of morphemes included in the document information.  (Messerly: Fig. 3; col. 5, lines 42-53 – the facility first semantically indexes the target documents by converting each sentence or sentence fragment of the target document into a number of tokens representing an expanded logical form portraying the relationships between the important words in the sentence, including hypernyms having similar meanings. The facility stores these "semantic tokens" in the index, along with the location in the target documents where the sentence occurs). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Takachio to include the feature of Messerly. One would have been motivated to make this combination to include generating and storing indexes of the relationship between words in the document to increase search performance as taught by Messerly. 
Takachio discloses performing a logical operation by using a third logical value associated with a retrieval morpheme included in the search string and a fourth logical value associated with a semantic attribute of the retrieval morpheme in the index information; and outputting a retrieval result of the search string based on a result of the logical operation (Takachio: Fig. 1 – Search/response and display result;  paragraphs [0031-0033] - The morphological analysis unit 14 executes morphological analysis for a question sentence requested from the question analysis unit 13. The morphological search engine 15 makes a morphological (index) search for each question sentence generated by the question analysis unit 13. The morphological search is made by referring to the morphological index database 16 with the use of morphemes that compose the corresponding question sentence; the morphological search engine 15 acquires a search result that corresponds to the question sentence, i.e., a document hit to the question sentence by a morphological search for each question sentence using the morphological indexes stored in the database 16).
Regarding claim 7; note the rejection of claim 1. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takachio et al. (US 2006/0206463) “Takachio”, in view of Messerly et al. (US 6,161,084), and further in view of Maruyama et al. (US 2009/0248671).
Regarding Claim 4;1   Takachio and Messerly do not explicitly disclose1thet wherein the second morpheme is a particle. However, Maruyama discloses wherein the second morpheme is a particle (Maruyama: Table 1; paragraph [0054] – second morpheme “de” is a particle). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takachio et al. (US 2006/0206463) “Takachio”, in view of Messerly et al. (US 6,161,084), and further in view of Richardson et al. (US 6,070,134) “Richardson”.
Regarding Claim 5;1   Messerly discloses wherein the attribute information includes first information and second information, the first information indicating a dependency relationship between the first morpheme and the other morpheme in a semantic structure of the document information (Messerly: Figs. 3-5; col. 5, lines 46-60 – a number of tokens representing an expanded logical form portraying the relationship between the important word in the sentence. The facility stores these "semantic tokens" in the index, along with the location in the target documents where the sentence occurs), and Takachio and Messerly do not explicitly disclose the second information indicating whether the first morpheme is a modifier or a head. However, Richardson discloses the second information indicating whether the first morpheme is a modifier or a head (Richardson: Fig. 3 –  shows the semantic relation structure place the word "boat" at the head of the semantic relation structure. This form of the semantic relation structure is preferably stored in conjunction with the word "boat," and used to identify paths; between the words "boat" and "water." It can be seen from FIG. 3 that this semantic relation structure contains the following path connecting the words "boat" and "water”; claim 31). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Takachio and Messerly to include the feature of Richardson. One would have been motivated to make this combination to identify salient semantic relation paths between two words as taught by Richardson. 
Prior Art
The prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure. Se form PTO-892.

Conclusion
Applicant's arguments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423. The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
/Tiffany Thuy Bui/
Examiner, Art Unit 2153



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153